DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3, 5-19, 21-25, and 31-33 are allowed.

Response to Arguments
3.	The indicated allowability of claim 30 (subject matter included in claim 28) is withdrawn in view of the newly discovered reference(s) to LI et al. (US 2010/0027507).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over  JAIN et al. (US 2013/0223329) in view of LI et al. (US 2010/0027507).
Regarding claim 28, Jain discloses a base-station covering a communication area (Fig. 2; BS A- BS E), wherein the base station is configured to go into an attention mode for a possible handover concerning a user equipment  after receiving a handover information comprising at least one of information about a beam of the base-station to be used for the handover, a possible time stamp, a target frequency of handover and target resources, the handover information concerning the possible handover, wherein in the attention mode the base-station is informed of an handover event time-stamp after receiving the handover information from the coordinator unit (p. [0061], [0062], [0067]; p. [0080]; before the handover, the second base station reserves network resources for the client device in anticipation of a new client (i.e., attention mode); the first base station or application server selects a point in time (i.e., timestamp) at which radio resources are to be handoff to the second base station; client details are transmitted to the BS);
wherein the base station is part of an expectation list with at least two base stations serving as a set of coordinated base-stations for a possible handover concerning a user equipment based on information about the user equipment (abstract; p. [0057], [0060]; Fig. 9, step 904; the application server maintain a list of access points and base stations on a given route that would be available for a vehicle/client device as vehicle proceeds along the route; thus base station is part of expectation list);
wherein the base station configured to compile an expectation list with at least two base-stations serving as a set of coordinated base-stations (abstract; p. [0057], [0060]; Fig. 9, step 904; the application server maintain a list of access points and base stations on a given route that would be available for a vehicle/client device as vehicle proceeds along the route; a second of the base station is chosen to which the radio resources are to be handed off from a first of the base stations; the selecting of the second base station may be performed by the first base station – p. [0080], lines 1-5), and 
is configured to receive information about a position and/or a velocity and/or a direction of a movement and/or a possible travel route of the user equipment (abstract; p. [0079]; the client device transmits route information and speed information associated with the client device which is received by the first base station or application server (i.e., coordinator unit)).
	But Jain, does not particularly disclose wherein the base station is configured for releasing resources reserved for the handover if the base station is not a receiving base station of the handover of the user equipment.
	However, Li teaches wherein a base station is configured for releasing resources reserved for the handover if the base station is not a receiving base station of the handover of the user equipment (p. [0013], [0015]- the eNB carries out handover preparation (i.e., attention mode) when it receives a handover request, handover preparation includes allocating resource data resources for the mobile terminal; p. [0048], [0051]- after a target eNB is selected, the candidate/prepared eNB receive a notification of releasing reserved resources after determining that the handover to the target eNB is successful, the handover candidate eNB are instructed to release the reserved resources). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jain with the teachings of Li, since such a modification would allow the base station to release reserved resources when not selected for handover, thus allowing other terminals to use the available resources. 
Regarding claim 29, the combination of Jain and Li disclose a base-station according to claim 28, Li discloses wherein the base-station is configured to leave the attention mode after a
given delay time following a time stamp for the possible handover has expired in
case no handover has happened, and/or
wherein the base-station is configured to leave the attention mode if an
measure of signals emitted by the user equipment and received by the base-
station is below a given threshold,
and/or
wherein the base-station is configured to leave the attention mode after receiving an information indicating the base-stations to leave the attention mode (; p. [0048], [0051]- after a target eNB is selected, the candidate/prepared eNB receive a notification of releasing reserved resources (i.e., notification to leave attention mode) after determining that the handover to the target eNB is successful, the handover candidate eNB are instructed to release the reserved resources; note that when the eNB release resources it is characterized as leaving the attention mode given that the eNB releases the resource when not expecting the handover). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jain with the teachings of Li, since such a modification would allow the base station to release reserved resources when not selected for handover, thus allowing other terminals to use the available resources. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643